ffiffiHffifrruAt
                            lln tbt @nfteU $ltutes [,ourt                                                                of   ft[tru[ @[utms
                                                                                                          No. l7-1505C
                                                                                                                                                FILED
                                                                                         (Filed: February 13, 2018)
                                                                                                                                               FEB   l3 2018
                                                                                       (NOT TO BE PUBLISHED)
                                                                                                                                           .Eott*"oo.'3loP,*i,
,1.,I*i.,t!t{.rtrl.:1.**!Frl.tX*{.tl.,l.rt1.**!t,t,l.*2017 WL 4249920 (Fed. Cl. Sept. 26, 2017).1


         lAt the time the prior case was dismissed, a hearing had been scheduled in Mr. Harris's
state case. See Harris,2OlT WL 4249920, at
                                                   *2 & n.3. The state case has since been dismissed
for failure to file proof of service and for failure to appear at a hearing scheduled for September



                                                                                        ?El,E 3U1,0 UEUU q3E6
                                                                                                                               '{0E?
        In this case, the court granted Mr. Harris's motion to proceed in forma pauperis on
January 4,2078. Pending before the court at this juncture is the government's motion to dismiss
for lack of subject matter jurisdiction, Def.'s Mot. Dismiss ("Def.'s Mot."), ECF No. 7, which
motion is ready for disposition.

                                         BACKGROUND

        In his initial suit filed with this court, Mr, Harris alleged that the California state courts
and the Los Angeles County Sheriff s Office were violating various federal criminal laws by
preventing him from receiving mail related to the case he had filed in state court against the Los
Angeles Police Department. See Harcis,2}l7 WL 4249920,
                                                                   **7-2. He further asserted that the
Sfreriffs Ofhce and the state court were refusing to effectuate service on the defendants in his
state action. He sought "the higher of either $5,000,000 or the 'current day value of the
Adamson House Museum located in Malibu, Califomia.'" Id. at*2 & n.4.

        In the present case, Mr. Harris alleges that the Attorney General "did obstruct justice by
attempting to prevent himself from having to investigate his client defendants[, the Postal
Service,] for violations of USC Title 18 as well as the same for [the] superior court for the state
of California." Compl. at}. He contends that the Postal Service "obstructfed] justice by not
giving the claimant his mail from the superior court for the state of Califomia," Compl . at2, artd
inut t[. Attomey General obstructed justice by directing a subordinate attorney to appear in the
prior case in this court to defend the United States against his complaint. See Compl. at2-4
("1t1h. Attorney General obstructed justice by deflecting the matter to his agent[,] . . . a
commercial civil attorney with defendants DOJ[,] to defeat any efforts requiring the Attomey
General to act to the detiiment of his client defendants[, the Postal Service], and to allow himself
to act in violation of his oath of office.")'

        Mr. Harris also reiterates allegations he made against the Califomia state courts, arguing
that they too obstructed justice, though he does not proffer supporting facts. See Compl. at 4-5
("The following applies to co-defendants DOJ and [the Postal Service], as well as for the
superiorcourt forthe state of California: . . . [o]bstructingjustice. . . .").

        As a remedy, Mr. Harris againrequests either $5,000,000 or an amount equal to the value
of the Adamson House Museum. Compl. at 3. He has dropped his request for "an order
,directing the postal police to investigate the violations of U.S.C. Title 18 section[s] 1341 and
1701 and turn their dndings over to the U.S. Attorney for convening a federal grand
                                                                                         jury for their
                                                                                     *2
findings of indictment or dismissal or the charges ."' Horris, 2017 WL 4249920,          & n.5.

                                  STANDARDS FOR DECISION

          As plaintiff, Mr. Harris has the burden of establishing jurisdiction. See Reynolds v- Army
 & Air Force Exch. \erv.,846F.2d746,748 (Fed. Cir. 1988). The leniency afforded apro se
 Iitigant as to formalities does not relieve them from meeting their jurisdictional burden. Kelley v.


 15,2017.   See   Harris v.  Los Angeles Police Dep't,No. BC665585, Case Summary available at
 http ://www. lacourt. org/casesumm ary I ui (last visited February 1 3, 20 1 8 ).
                                                    2
Secretary, United States Dep't of Labor,812F.2d 1378, 1380 (Fed. Cir. 1987). This court has
jurisdiction over "any claim against the United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive department, or upon any express or
 implied contract with the United States, or for liquidated or unliquidated damages in cases not
 sounding intort." 28 U.S.C. $ 1491(a)(l)'

        The Tucker Act waives sovereign immunity and allows a plaintiff to sue the United
States for money damages, united states v. Mitchell, 463 U.S. 206,212 (1983), but does not
provide a plaintiff with any substantive rights, United States v. Testan, 424 U .5. 392,398 (1976).
To establish jurisdiction, "a plaintiff must identify a separate source of substantive law that
creates the right to money damages." Fisher v. IJnited States,402 F.3d 7167,1172 (Fed. Cir.
2005) (en banc in relevant part) (citin g Mitchell,463 U.S. at 216; Testan, 424 U.S. at 398).
Criminal statutes are outside the scope of this court's jurisdiction . See 28 U.S.C' $ 1491 ; Joshua
v. United States,17 F.3d 378,379 (Fed. Cir. 1994) ("The [C]ourt [of Federal Claims] has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code.")'

        "lf              jurisdiction to decide the merits of a case, dismissal is required as a
              a court lacks
matter of law." Gray v. United States,69 Fed. Cl. 95, 93 (2005) (citing Ex parte McCardle,T4
u.s. (7 wall.) 506, ila (1868); Thoenv. Unitedstates,T65F.2d 1110, 1116 (Fed. Cir. 1985));
see also RCFC 12(hX3) ("If the court determines a/ any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.") (emphasis added).

                                              ANALYSIS

        Mr. Harris, in contending that the defendants are obstructing justice, does not cite to a
                                                                                                 justice,
particular statutory provision he alleges they violated. See generally Compl. Obstructing
as the govemment submits, "generally [is] criminal in nature." Def.'s Mot. at
                                                                                    4; see also Ullman
                                          *4  ("Since            s] claim for obstruction  ofjustice
v. United States,2005 WL zi+6O1l,at                   [plaintiff
cannot be viewed as anything but criminal in nature, the Court of Federal Claims        does not have
jurisdiction to consider-it on the merits."). Accordingly, Mr. Harris's claims alleging obstruction
tfjustice are outside this court's jurisdiction and must be dismissed'

          Likewise, as the government argues, Mr. Harris's claim that the Postal Services failed to
                                                                                        jurisdiction
 deliver mail, also is not *itnin court's jurisdiction because this court does not have
 over claims sounding in tort. See 28 U.S.C. $ 1a91(a); Def.'s Mot. at 5 (citing Blazavich v.
 United States,29FA. C:.371,374 (lgg3) ("Plaintiff s case appears to arise out of the negligent
 or tortious handling of the mail by the [Postal Service], . . . md, as such, should be dismissed.")
 (emphasis omitted)).

         Finally, to the extent Mr. Harris intends to reallege wrongdoing on the part of the
                                                                                          jurisdiction.
 California state courts, those claims must also be dismissed as outside this court's
  See United States v. Sherwood,3l2 U.S. 584, 588 (1941)      ("[I]f the relief sought  is against others
                                                                                 jurisdiction  of the
 than the United States[,] the suit as to them must be ignored as beyond the
 [Court of Federal Claims].") (internal citations omitted)'



                                                     a
                                                     J
        In short, Mr. Harris's complaint alleges wrongdoing that can only be interpreted as
criminal or tortious in nature, or wrongdoing on the part of actors other than the United States,
and this court has no jurisdiction to hear those claims. Because Mr. Harris has failed to plead
any facts that would give rise to jurisdiction in this court, his complaint must be dismissed'

                                          CONCLUSION

        For the reasons stated, the court finds that it has no jurisdiction to consider Mr. Harris's
claims, and thus the court GRANTS the defendant's motion to dismiss. The clerk shall enter
judgment in accord with this disposition.

        No costs

        It is so ORDERED


                                                                F. Lettow
                                                        Judge




                                                    4